[LETTERHEAD OF DINEEQUITY, INC.] June 10, 2011 VIA EDGAR AND FACSIMILE Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention: Katherine Wray (202) 551-3483 Re: DineEquity, Inc., and the Additional Registrants listed on Annex A hereto Registration Statement on Form S-4 Ladies and Gentlemen: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, each of the undersigned registrants (each, a “Registrant”) hereby requests that the effectiveness of the registration statement on Form S-4, the file number of which is set forth opposite such Registrant’s name on Annex A hereto, filed April 15, 2011 as amended by Amendment No. 1 thereto, filed May 20, 2011, and as further amended by Amendment No. 2 thereto, filed June 10, 2011, be accelerated by the Securities and Exchange Commission (the “Commission”) to 5:00 PM, Eastern time, on June 14, 2011, or as soon thereafter as practicable. Each Registrant acknowledges that should the Commission or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing.In addition, each Registrant acknowledges that the action of the Commission or its staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve each Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing.Finally, each Registrant acknowledges that it may not assert the declaration of effectiveness of the filing as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [Signature Pages Follow] We request that we be notified of such effectiveness by a telephone call to LisaJohnstone of Skadden, Arps, Slate, Meagher & Flom LLP at (213) 687-5504 and that such effectiveness also be confirmed in writing. Very truly yours, DINEEQUITY, INC. By: /s/ John F. Tierney Name: John F. Tierney Title: Chief Financial Officer INTERNATIONAL HOUSE OF PANCAKES, LLC By: DineEquity, Inc., its Sole Member By: /s/ John F. Tierney Name: John F. Tierney Title: Chief Financial Officer IHOP FRANCHISE COMPANY, LLC By: /s/ Michael J. Mendelsohn Name: Michael J. Mendelsohn Title: Vice President, Finance IHOP FRANCHISING, LLC By: /s/ Michael J. Mendelsohn Name: Michael J. Mendelsohn Title: Vice President, Finance IHOP HOLDINGS, LLC By: /s/ Michael J. Mendelsohn Name: Michael J. Mendelsohn Title: Vice President, Finance IHOP IP, LLC By: /s/ Michael J. Mendelsohn Name: Michael J. Mendelsohn Title: Vice President, Finance IHOP PROPERTY LEASING, LLC By: /s/ Michael J. Mendelsohn Name: Michael J. Mendelsohn Title: Vice President, Finance IHOP PROPERTY LEASING II, LLC By: International House of Pancakes, LLC, its Sole Member By: DineEquity, Inc., its Sole Member By: /s/ John F. Tierney Name: John F. Tierney Title: Chief Financial Officer IHOP PROPERTIES, LLC By: /s/ Julia A. Stewart Name: Julia A. Stewart Title: President IHOP REAL ESTATE, LLC By: /s/ Michael J. Mendelsohn Name: Michael J. Mendelsohn Title: Vice President, Finance IHOP TPGC, LLC By: /s/ Julia A. Stewart Name: Julia A. Stewart Title: Manager ACM CARDS, INC. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S UK, LLC By: Applebee’s International, Inc., its Sole Member By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S ENTERPRISES LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S FRANCHISING LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Deputy General Counsel APPLEBEE’S HOLDINGS LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S HOLDINGS II CORP. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S IP LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S INTERNATIONAL, INC. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS KANSAS LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS MID-ATLANTIC LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS NORTH LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS TEXAS LLC By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS VERMONT, INC. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS INC. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S RESTAURANTS WEST LLC By: Applebee’s Enterprises LLC, its sole Member By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Treasurer APPLEBEE’S SERVICES, INC. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: Vice President, Secretary and Deputy General Counsel NEIGHBORHOOD INSURANCE, INC. By: /s/ Rebecca R. Tilden Name: Rebecca R. Tilden Title: President cc: Bryan R. Adel, Esq. SVP, Legal, General Counsel and Secretary DineEquity, Inc. Rodrigo Guerra, Jr., Esq. Skadden, Arps, Slate, Meagher & Flom LLP Annex A Registrant Registration Statement on Form S-4 (File No.) DineEquity, Inc. 333-173549 International House of Pancakes, LLC 333-173549-27 IHOP Franchise Company, LLC 333-173549-26 IHOP Franchising, LLC 333-173549-25 IHOP Holdings, LLC 333-173549-24 IHOP IP, LLC 333-173549-23 IHOP Property Leasing, LLC 333-173549-22 IHOP Property Leasing II, LLC 333-173549-21 IHOP Properties, LLC 333-173549-20 IHOP Real Estate, LLC 333-173549-19 IHOP TPGC, LLC 333-173549-18 ACM Cards, Inc. 333-173549-17 Applebee’s UK, LLC 333-173549-16 Applebee's Enterprises LLC 333-173549-15 Applebee’s Franchising LLC 333-173549-14 Applebee’s Holdings LLC 333-173549-12 Applebee’s Holdings II Corp. 333-173549-13 Applebee’s IP LLC 333-173549-11 Applebee’s International, Inc. 333-173549-10 Applebee’s Restaurants Kansas LLC 333-173549-9 Applebee’s Restaurants Mid-Atlantic LLC 333-173549-8 Applebee’s Restaurants North LLC 333-173549-7 Applebee’s Restaurants Texas LLC 333-173549-6 Applebee’s Restaurants Vermont, Inc. 333-173549-5 Applebee’s Restaurants Inc. 333-173549-4 Applebee’s Restaurants West LLC 333-173549-3 Applebee’s Services, Inc. 333-173549-2 Neighborhood Insurance, Inc. 333-173549-1
